--- ---------   ----   ---· ·--   --   ---------   --   -·-   ---- -- -----
                                                                    -         -----------~   --·-   '---~-·-·--   --~   ------   -·-   - --




 Order issued Janua~                      Jl, 2013




                                                                                 In The
                                                     <trnurt nf Appeals
                                           1Jiift4 1llistrict nf Wexas at 1llallas
                                                                        No. 05-11-01277-CV


                                       THE DOW CHEMICAL COMPANY, Appellant

                                                                                   v.
                   MAGDALENA ADRIENNA ABUT AHOUN, ET AL., Appellees


                                       On Appeal from the I 60th Judicial District Court
                                                    Dallas County, Texas
                                             Trial Court Cause No. DC10-07003


                                                                                ORDER

         The above case has been submitted on appeal. Pursuant to rules 43.6 and 34.5(c)(l) of the

 Texas Rules of Appellate Procedure, the Dallas County District Clerk's Office is ORDERED to

 prepare, certify, and file in this Court no later than January 25, 2013, a supplement to the clerk's

 record containing the supersedeas bond filed by appellant The Dow Chemical Company on

 approximately May 13, 2011.